Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Currently, claims 75-76, 79-85, 90, 92-94, and 96 are pending in the instant application.  Claims 82-85, 90, 92-94, and 96 have been withdrawn from consideration as being drawn to a nonelected invention.  All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.  They represent the complete being presently applied to the instantly examined claims.  Response to arguments follow.  This action is Final.
Claims 75-76, 79-81 are under examination.  Claims 75 and 80 are under examination with regard to mutations in SNCA and GI dysfunction.

Withdrawn Rejections
The rejection of claims 75-77 and 80-81 under 35 USC 101 is withdrawn in view of the amendment to the claims. 
The rejection of claims 79-80 under 35 USC 112(b) is withdrawn in view of the amendment to the claims.
The rejection of claims 75, 77, and 81 under 102(a)(1) is withdrawn in view of the amendment to the claims.
The rejection of claims 75, 77-79 under 35 USC 102(a)(1) is withdrawn in view of the amendment to the claims. 
Claim Objections
Claims 75-80 are objected to because of the following informalities:  the claims recite the abbreviation of MLBD without previously reciting what the abbreviation represents.  It would be remedial to recite multisystem Lewy body disease (MLBD) in the preamble of claim 75.  Appropriate correction is required.

	

	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 75-76, 79-81 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 75 recites comparing the second quantitative score in step (d) however it is unclear which quantitative score is the second score because step (c) recites assessing a quantitative score to assessment of subject’s peripheral autonomic system dysfunction and assessment of at least one additional factor and therefore it is unclear which is the second quantitative score required for comparison to a predetermined range.  Additionally step (e) recites administering a neuroprotective agent to treat the subject’s GI dysfunction in combination with the neuroprotective agent.  It is unclear if the step is requiring two different agents or if the one neuroprotective agent comprises both neuroprotection and treats the subject’s GI dysfunction and one of skill in the art cannot determine the metes and bounds of the claimed subject matter. 
Claim Rejections - 35 USC § 112- 4th Paragraph

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 79 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim 
Claim 79 requires further comprising administering a therapeutic agent to treat the subject’s GI dysfunction in combination with the neuroprotective agent however claim 79 depends from claim 75 and claim 75 requires administering a neuroprotective agent to treat the subject’s GI dysfunction in combination with the neuroprotective agent.  Claim 79 is broader in scope than claim 75 because claim 79 requires any agent to treat the subject’s GI dysfunction however claim 75 requires the agent to treat the subject’s GI dysfunction is a neuroprotective agent.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 75-76, 79-81 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishioka et al. (2008, cited on IDS).  This rejection was previously presented and has been rewritten to address the amendment tot eh claims. 
Nishioka teaches analysis of a patient by neurologic examination and assessment by mini-mental state examination with a score of 17/30 (performing assessment of a subject peripheral autonomic system dysfunction, assigning a quantitative score, comparing score and identifying subject prone to MLBD, assessing motor symptoms (claim 76)).  Nishioka teaches a H/M ratio of MIBG myocardial scintigraphy was reduced to 1.09 (see clinical findings) (cardiac denervation).   Nishioka teaches administration of levodopa the patient (neuroprotective agent, treats GI dysfunction, it is noted that the claims do not require two different agents and therefore levopoda is both a neuroprotective agent and an agent that treats GI dysfunction) (see clinical findings) (claim 79).  Nishioka further teaches analysis of alpha-synuclein, Lewy body  and Lewy-related pathology (claim 81) (see neuropathological findings).  Nishioka further teaches analysis of SNCA duplication (assessment of SNCA mutation and assigning a score) (see molecular analysis) (claim 80).  
Response to Arguments
The response traverses the rejection on page 6 of the remarks mailed 11/2/2020.  The response asserts Nishioka fails to describe a method of diagnosis wherein the peripheral automatic system comprises cardiac denervation or gastrointestinal dysfunction.  The response asserts that Nishioka is silent as to both cardiac denervation or gastrointestinal dysfunction.  This response has been thoroughly reviewed but not found persuasive.  Nishioka teaches reduced MIBG myocardial scintigraphy which is reduced cardiac denervation  (see clinical findings) additionally Nishioka teaches mutation in SNCA, which as addressed in dependent claim 80 
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAE L BAUSCH/Primary Examiner, Art Unit 1634